Opinion issued October 21, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00529-CV
                          ———————————
                          SYED HASAN, Appellant
                                      V.
                         LINDA WRIGHT, Appellee


                   On Appeal from the 11th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-72855


                         MEMORANDUM OPINION

      Appellant, Syed Hasan, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also

TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West 2013),

§ 101.0411 (West Supp. 2014); Order Regarding Fees Charged in the Supreme
Court, in Civil Cases in the Courts of Appeals, and Before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013).

Further, appellant has not paid or made arrangements to pay the fee for preparing

the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this

appeal was subject to dismissal, appellant did not adequately respond. See TEX. R.

APP. P. 5, 37.3(b), 42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss any pending motions as moot.

                                    PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2